Citation Nr: 0722682	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-16 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for status post C5-6 sublaxation fracture, with fusion at C4-
7, with residual limitation of motion of the cervical spine 
and occipital headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 decision by the RO in Hartford, 
Connecticut, which granted service connection for status post 
C5-6 sublaxation fracture, with fusion at C4-7, with residual 
limitation of motion of the cervical spine and occipital 
headaches at a 20 percent disability rating, effective 
September 7, 2004.

The veteran attended a local hearing before a Decisions 
Review Officer in September 2005.  The transcript of this 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  The veteran has had 30 degrees of forward flexion with 
additional limitation of motion during flare-ups of the 
cervical spine without ankylosis.

2.  The veteran's intermittent occipital headaches occur once 
to twice a week without prostrating attacks.  


CONCLUSION OF LAW

The criteria for a 30 percent initial rating for status post 
C5-6 sublaxation fracture, with fusion at C4-7, with residual 
limitation of motion of the cervical spine and occipital 
headaches have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.7, 4.20, 4.21, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243, 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated January 2004, the RO informed the veteran 
of the evidence needed to substantiate the claim, what 
medical or other evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  The letter 
told the veteran that he could send VA any medical reports 
that he had.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
In the present appeal, service connection has been granted, 
hence the first three elements of Dingess notice are 
satisfied.  The veteran did not receive notice about the 
evidence needed to establish a rating or notice regarding an 
effective date. While the Board is granting an increased 
rating the effective date will be formally set when the RO 
issues a rating action implementing the Board's decision.  He 
is, therefore, not prejudiced by the lack of notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The January 2004 notice was provided prior to the appealed 
rating decision, fully in accordance with the VCAA.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claims and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Additionally, the veteran underwent a VA spinal examination 
in August 2004.  There has been no indication of a change in 
the disability since the most recent examination.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").




Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Factual Background

The veteran underwent a VA spinal examination in August 2004.  
The veteran originally injured his neck in a motor vehicle 
accident during service.  The veteran reported no re-injury 
to his neck but stated that about a year and a half ago he 
began having increased limitation of neck movement and 
occipital headaches 1 to 2 times a week.  The veteran 
reported daily posterior neck pain and stiffness but denied 
significant radiculopathy.  The veteran reported that during 
flare-ups, his neck movement was 35 to 40 percent less.  The 
veteran also stated that within the past 12 months he had 
taken 5 to 6 days off of work due to intense pain and 
headaches.  The examiner noted that the veteran had throbbing 
intermittent headaches 2 to 3 times a week with an intensity 
of 5 out of 10.  The examiner noted additional limitation of 
motion or functional impairment during periods of flare-ups 
that limited his neck motion by 35 to 40 percent.  The 
limitation of the neck motion also caused difficulty during 
long drives.  

Cervical spine flexion was to 30 degrees and the extension 
was to 15 degrees.  Right and left lateral flexions were to 
20 degrees.  Right rotation was to 30 degrees and left 
rotation was to 50 degrees.  These were limited by a pulling 
sensation at the end.  There were no changes with repeated 
motions and no fatigability or weakness was noted.  There was 
also no spasm or tenderness.  X-rays demonstrated status post 
posterior spinal fusion of C4-7 with fusion wires and mild 
degenerative disease.  The diagnosis was status post C5-6 
fracture, status post fusion of C4-7 with limitation of neck 
movement and occipital headaches.  There was no spasm or 
radiculopathy but x-rays confirmed mild post traumatic 
degenerative joint disease.

At his September 2005 hearing before a Decisions Review 
Officer, the veteran stated that he was currently in an 
occupation where he was not required to do much physical 
labor.  The veteran also noted that his neck was limited in 
motion and if he turned it too hard, he began to get 
headaches.  

Analysis

The veteran's back disability has been rated as 20 percent 
disabling under the provisions of Diagnostic Code 5237.

The General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, provides for the 
assignment of a 10 percent evaluation for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  An assignment of a 40 to 100 
percent evaluation is given for unfavorable ankylosis of the 
spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine; Diagnostic Codes 5235-
5243 (2006).

The criteria contemplate symptoms such as pain, stiffness, 
aching, etc., if present, thus evaluations based on pain 
alone are not appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

Under the criteria, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or under the 
General Rating Formula (which provides the criteria for 
rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under the new Diagnostic Code 5243, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment. 

The August 2004 VA examination noted that the veteran's 
cervical spine flexion was to 30 degrees and the extension 
was to 15 degrees.  The examiner also noted that the veteran 
had additional limitation of motion or functional impairment 
during flare-ups which resulted in 35 to 40 percent less neck 
motion.  Given the examiner's indication that there was 
additional limitation of motion due to these factors, the 
Board finds that the veteran demonstrated limitation of 
motion that warrants a schedular rating of 30 percent under 
Diagnostic Codes 5235-5243.

Under the newest rating criteria, ankylosis is fixation of a 
spinal segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243, Note (5).

Because the veteran retains significant motion of the 
cervical spine there is no evidence of ankylosis, a rating 
higher than 30 percent for the orthopedic manifestation is 
not warranted under the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  

There is no medical evidence of incapacitating episodes of 
intervertebral disc disease, let alone of episodes having a 
total duration of at least 4 weeks during the past 12 months.  
The veteran's treatment records do not report that he has 
ever been prescribed bed rest, and the examination reports 
and hearing testimony do not report such prescriptions.  
Thus, a rating in excess of 30 percent under the Formula for 
Rating Intervertebral Disc Syndrome based on Incapacitating 
Episodes is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

The Board therefore finds that the veteran's symptoms 
approximate the criteria for a 30 percent evaluation.

The Board notes that the criteria provide that neurologic 
abnormalities are separately evaluated.  The Board therefore 
evaluates the veteran's headaches under Diagnostic Code 8100.  
Under this diagnostic code, migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the past several months warrant a 30 percent evaluation while 
migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months 
warrant a 10 percent evaluation.  Migraine headaches 
manifested by less frequent attacks warrant a noncompensable 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board finds that the veteran is not entitled to a 
compensable evaluation for the occipital headaches.  There 
was no indication in the relevant treatment records that he 
suffered from at least one prostrating headache in two months 
over the last several months.  In fact, the VA examination 
performed in August 2004 had described his headaches as 
intermittent, and there was no indication during this period 
that he had sought treatment for prostrating headaches.  
Therefore, an evaluation in excess of 0 percent has not been 
demonstrated. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected intervertebral disc disease of the cervical spine 
has resulted in frequent periods of hospitalization.  The 
veteran has not been recently hospitalized.  The veteran 
reported only occasional work loss and is currently employed 
full time.  Therefore, marked interference with current 
employment has not been shown.  The criteria for referral for 
consideration of an extraschedular rating are not met.

The Board has considered the doctrine of reasonable doubt in 
granting a 30 percent rating since the effective date of 
service connection.  The evidence is not so evenly balanced 
as to give rise to reasonable doubt with regard to the 
question of whether an evaluation in excess of 30 percent is 
warranted during any period since the effective date of 
service connection.  38 U.S.C.A. § 5107(b).



ORDER


Entitlement to an initial 30 percent evaluation for status 
post C5-6 sublaxation fracture, with fusion at C4-7, with 
residual limitation of motion of the cervical spine and 
occipital headaches is granted.



____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


